Name: Commission Delegated Regulation (EU) 2017/87 of 20 October 2016 establishing a discard plan for turbot fisheries in the Black Sea
 Type: Delegated Regulation
 Subject Matter: international law;  fisheries;  natural environment
 Date Published: nan

 18.1.2017 EN Official Journal of the European Union L 14/9 COMMISSION DELEGATED REGULATION (EU) 2017/87 of 20 October 2016 establishing a discard plan for turbot fisheries in the Black Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(6) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation. (2) Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of delegated acts for a period of no more than three years on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Bulgaria and Romania have a direct fisheries management interest in the exploitation of turbot in the Black Sea. On 30 June 2016 those Member States have submitted a joint recommendation to the Commission concerning a discard plan for turbot fisheries in the Black Sea, taking into account the opinion of the sector. Scientific contribution was obtained from relevant scientific bodies. In line with Article 18(3) of Regulation (EU) No 1380/2013, only those measures in the joint recommendation which comply with Article 15(6) of that Regulation should be included in this Regulation. (4) As regards the Black Sea, Article 15 of Regulation (EU) No 1380/2013 establishes a landing obligation for all catches of species which are subject to catch limits. According to Article 15(1)(d) of Regulation (EU) No 1380/2013, the landing obligation is to apply to species which define the fisheries at the latest from 1 January 2017. Turbot is one of those species. (5) The joint recommendation suggested that an exemption from the landing obligation be applied to turbot in the Black Sea, as scientific evidences suggest high survival rates. Based on the scientific evidence provided in the joint recommendation and reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF) (2), the survivability exemption allowed under Article 15(4)(b) of Regulation (EU) No 1380/2013 should be included in this Regulation for one year. The Member States concerned should submit relevant data to the Commission to allow STECF to fully assess the justifications for the exemption for turbot caught with the bottom set gillnets concerned and the Commission to review that exemption. (6) In order to ensure appropriate control, specific requirements for the Member States to establish a list of vessels covered by this Regulation should be laid down. (7) Since the measures provided for in this Regulation have a direct impact on the economic activities linked to and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. In accordance with the joint recommendation and taking into account the time-frame set out in Article 15(1) of Regulation (EU) No 1380/2013, this Regulation should apply from 1 January 2017, HAS ADOPTED THIS REGULATION: Article 1 Implementation of the landing obligation The landing obligation provided for in Article 15(1) of Regulation (EU) No 1380/2013 shall apply in the Black Sea to the fisheries of turbot (Psetta maxima) caught with bottom-set gillnets (gear code (3) GNS). Article 2 Definition For the purposes of this Regulation, Black Sea means maritime waters in the General Fisheries Commission for the Mediterranean (GFCM) Geographical Sub-Area 29 as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (4). Article 3 Survivability exemption 1. The exemption from the landing obligation pursuant to Article 15(4)(b) of Regulation (EU) No 1380/2013 for species for which scientific evidence demonstrates high survival rates shall apply in 2017 to turbot (Psetta maxima) caught with bottom-set gillnets (GNS) in the Black Sea. 2. Turbot (Psetta maxima) caught in the circumstances referred to in paragraph 1 shall be released immediately in the area where it has been caught. 3. By 1 May 2017, Member States having a direct management interest in the turbot fisheries in the Black Sea shall submit to the Commission additional discard data to those provided for in the Joint Recommendation of 4 July 2016 and any other relevant scientific information supporting the exemption laid down in paragraph 1. The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess those data referred in paragraph 3 by July 2017 at the latest. Article 4 List of vessels 1. The Member States concerned shall determine the vessels subject to the landing obligation for the fisheries of turbot (Psetta maxima) caught with bottom-set gillnets (GNS). 2. By 31 December 2016, the Member States concerned shall submit to the Commission and to the other Member States, using the secure Union control website, the list of all vessels targeting turbot. They shall keep the list updated. Article 5 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017 to 31 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Reports of the Scientific, Technical and Economic Committee for Fisheries (STECF)  Evaluation of the landing obligation joint recommendations (STECF-16-10). 2016. Publications Office of the European Union, Luxembourg, EUR 27758 EN, JRC Scientific and Policy Report, 104 pp. Available at https://bookshop.europa.eu/en/reports-of-the-scientific-technical-and-economic-committee-for-fisheries-stecf--pbLBAX16010/?CatalogCategoryID=0A4KABsty0gAAAEjqJEY4e5L (3) Gear codes used in this Regulation refer to those codes in Annex XI to Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common fisheries policy (OJ L 112, 30.4.2011, p. 1). For the vessels whose LOA is less than 10 metres, gear codes used in this regulation refer to the codes from the FAO gear classification. (4) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44).